 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
     GREGORY L. FLETCHER,                                   Case No. 1:18-cv-01317-LJO-EPG (PC)
 7
                    Plaintiff,                              ORDER DISMISSING CASE FOR
 8                                                          FAILURE TO PAY FILING FEE
           v.
 9                                                          (ECF NO. 8)
     STU SHERMAN,
10
                    Defendant.
11

12

13           Gregory Fletcher (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
14   action filed pursuant to 42 U.S.C. § 1983.
15           On January 11, 2019, the Court issued an order denying Plaintiff’s application to
16   proceed in forma pauperis, ordering Plaintiff to pay the $400.00 filing fee in full within thirty
17   days if he wanted to proceed with this action, and warning Plaintiff that “[f]ailure to pay the
18   filing fee within thirty days from the date of service of this order will result in the dismissal of this
19   action.” (ECF No. 8, p. 2).
20           The thirty-day period has expired and Plaintiff has failed to pay the $400 filing fee.
21   Accordingly, IT IS ORDERED that this case is DISMISSED without prejudice.
22
     IT IS SO ORDERED.
23

24       Dated:     March 8, 2019                              /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28

                                                        1
